El Juez Asociado Sr. del Toro-,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia de la Corte de Distrito de Areeibo por virtud de la cual se declaró sin lugar cierta demanda sobre daños y perjuicios.
En la demanda se alegó, en resumen, que el 11 de marzo de 1914 Doña Santos Gril reclamó judicialmente al demandante $410 y, para asegurar la efectividad de la sentencia que pu-diera dictarse, solicitó y obtuvo, previa fianza que prestaron los demandados, el embargo de cuatro muías ele la propiedad del demandante. El embargo se practicó el 25 de marzo de *7401914 y el pleito se resolvió por sentencia de 25 de abril de 1914 en contra de Doña Santos Gil. Esta apeló y desistió luego del recurso, quedando firme la sentencia y devolvién-dose los mulos embargados a su dueño, el demandante, el 13 de julio de 1914. Por virtud del embargo, el demandante alega que sufrió los siguientes perjuicios: $350 como ganan-cias líquidas que hubiera obtenido por el uso y trabajo de las muías embargadas desde el 25 de marzo al 13 de julio de 1914; $37.20 que el demandante tuvo que satisfacer al marshal de la corte municipal para el depósito de las muías durante el tiempo indicado, y $60 que el demandante satis-fizo al abogado que lo representó en el pleito y embargo de referencia.
Los demandados excepcionaron la demanda por haberse acumulado en ella indebidamente varias acciones y por no aducir hechos bastantes para determinar una causa de acción. Luego contestaron negando en general todos los hechos de la demanda y alegando que, en todo caso, el aseguramiento de la sentencia solicitado por la señora Gil no había causado al demandante perjuicio alguno.
El pleito se tramitó primero en la Corte Municipal de Arecibo y fué resuelto por sentencia de 14 de octubre de 1914, por virtud de la cual se declaró con lugar la demanda, condenándose a los demandados a pagar al demandante sola-mente la suma de $97.20, o sea, en junto, las cantidades que el demandante alegó que había satisfecho al marshal y a su abogado. La corte municipal entendió que no se habían pro-bado los daños y perjuicios alegados por la ganancia dejada de obtener.
De la sentencia de la corte municipal apeló el demandado Gabriel Terrasa, para ante la corte de distrito, y celebrado de nuevo el juicio ante la corte de distrito con la compare-cencia del demandante y del dicho demandado Terrasa, fué resuelto por sentencia de 11 de enero de 1915 por virtud de la cual se desestimó totalmente la demanda.
*741Contra esa sentencia interpuso el demandante el presente recurso de apelación, notificando su escrito al demandado »Terrasa y no al otro demandado Correa.
La prueba del demandante practicada en la corte de dis-trito consistió:
1. En la declaración dé Gumersindo Román, Secretario de la Corte Municipal de Arecibo, quien depuso sobre la cer-teza del embargo y reconoció los aritos en los cuales fué decre-tado. Diclios autos se introdujeron entonces como prueba;
2. En la declaración del demandante que dijo que le babían embargado cuatro muías que dedicaba a la conducción de provisiones entre Aguadilla y Lares, haciendo tres viajes semanales y obteniendo un beneficio líquido de $25 por se-mana, y que pagó al márslial y al abogado las cantidades que se especifican en la demanda;
3. En la declaración de Juan Ramón Lorenzo quien dijo que conoce al demandante, trabajador de toda la .vida con carros de muías; que así lo conoció en marzo de 1914 tra-bajando con un carra y dos parejas de muías en la conduc-ción de provisiones. El testigo explica amplia y detalla-damente el negocio de carros y concluye así: “a un indi-viduo como el señor éste (el demandante), que es herrador y mantiene muías y las cuida, lo menos que deja son, veinte o veinte y cinco pesos semanales limpios, cada carro, de ga-nancias líquidas.” También dijo el testigo que vió sin ocu-pación al demandante cuando las muías fueron embargadas.
4. En la declaración del testigo Bernardo González quien dijó que la ocupación conocida del demandante es trabajar con nn carro de muías, y que en marzo de 1914 se ocupaba en ese negocio. Dijo además que la ganancia bruta que puede obtenerse con un carro de muías empleado constantemente en la conducción de carga es de 125 a 150 pesos mensuales, pudiendo quedar reducido el beneficio líquido a 75 pesos men-suales.
*7425. T en la fianza que formaba parte de los autos introdu-cida como prueba al declarar el testigo Román. Dicha fianza,' en lo pertinente, es como sigue:
“Por CUANTO, el demandante Santos Gil de Lamadrid, ba esta-blecido ante esta corte una demanda en cobro de dinero,- por la suma de cuatrocientos diez dólares, contra el demandado Pedro J. Muriente, y además, ha solicitado del Hon. Juez el aseguramiento de efectivi-dad de sentencia que ha de dictarse en la misma;
“Por CUANt,o, el Hon. Juez ha. exigido para decretar el embargo, la prestación de fianza por la suma de quinientos dollars para responder de daños y perjuicios que puedan irrogarse con dicho asegu-ramiento.
“Por- tanto, nosotros, Miguel A. Correa y Gabriel Terrasa, resi-dentes en el Distrito Judicial de Arecibo, P. B»., libre y espontánea-mente garantizamos mancomunada y solidariamente la obligación que por la presente fianza ha contraído el demandante en dicho pleito, respondiendo de la suma de quinientos dollars, para atender a los daños y perjuicios que puedan irrogarse al demandado Pedro J. Mu-riente en el caso de resolverse en definitiva no haber lugar a fallaren dicho pleito en contra del demandado. (F-dos.) Miguel Correa. Fiador. Gabriel Terrasa. Fiador.”
La prueba del demandado consistió únicamente en la de-claración del testigo Juan Martín Lagarreta que explicó el negocio de carros de carga tirados por muías en la carre-tera de Aguadilla a Lares. Dijo que cada viaje proporcio-naba una ganancia bruta de seis pesos, pudiendo calcularse los gastos en $6.75 semanales, suponiendo además el servicio un desgaste semanal de doce reales.
La sentencia apelada se basa en dos fundamentos distin-tos. Es el primero, que el demandante debió haber dirigido su acción contra la persona que solicitó el embargo y no contra los demandados que fueron simplemente sus fiadores, y es el segundo, que aun cuando el demandante tuviera causa de acción contra los demandados por virtud de la fianza, la prueba no demuestra que sufriera perjuicio a consecuencia del embargo y, por tanto, no tiene derecho a reclamar can-tidad alguna a los demandados.
*743Examinemos el primer fundamento. Exponiéndolo, la corte sentenciadora se expresa así:
“La demanda en este caso va dirigida únicamente contra los fia-dores Miguel Correa y Gabriel Terrasa que lo fueron de Santos Gil de Lamadrid, para obtener el aseguramiento de la sentencia que pu-diera recaer en el pleito seguido por aquélla contra el demandante. En la demanda no se transcribe la fianza íntegramente, y se alega que los demandados en el caso actual, suscribieron una fianza por la cual se obligaron, mancomunada y solidariamente, por la suma de $500, a responder de los daños y perjuicios que pudieran irrogarse al en-tonces demandado y actual demandante, en el caso de resolverse en definitiva, no haber lugar a fallar en dicho pleito en contra del de-mandado.
“Con arreglo a los preceptos combinados de los artículos 1104 y 1723 del Código Civil revisado, idénticos a los artículos 1137 y 1822 del antiguo, la responsabilidad de los fiadores es subsidiaria, o sólo-para el caso de que el principal obligado resulte insolvente después de hecha excusión en sus bienes, a no ser que se hubiesen obligado soli-dariamente con el deudor principal, en cuyo caso pueden ser deman-dados en unión de éste.” Caso de El Pueblo v. Esteves, 12 D. P. R., 47.
“En el caso que nos ocupa, los fiadores no se obligaron solida-riamente con el deudor principal, que lo es la demandante en aquel pleito, puesto que ésta no suscribió ni intervino en la fianza y clara-mente resulta dé la alegación transcrita de la demanda, que la man-comunidad y solidaridad en el pago se establece en la fianza entre los fiadores que son los que suscriben la obligación y por consiguiente, es claro que la demanda es defectuosa y no expresa causa suficiente de acción contra los fiadores demandados, pues que en la misma-no se expresa, que la deudora principal resulte insolvente, y tampoco-se la demanda en unión de los fiadores.
“En demostración de esta deficiencia en la demanda, vamos a transcribir las siguientes palabras de la sentencia de nuestra Corte Suprema, en el casó de Lowande v. Otero & Co. et al., en el cual se ejercitaba igual acción que la presente, y se estableció la demanda contra la Sociedad Otero y Cía. como deudores principales, y los fia-dores en cobro de la fianza por perjuicios que se alegaban haberle causado Otero y Cía. con el embargo. Dice el Tribunal Supremo: ‘que los daños y perjuicios que a consecuencia del embargo se cau-saren al demandado (demandante -en el caso posterior), serán de la *744responsabilidad de. los fiadores, y por consiguiente, de los deudores principales también, pues que la responsabilidad de los unos y los otros es mancomunada y solidaria”
A nuestro juicio, el criterio sustentado por el juez sen-tenciador, es erróneo. La ley aplicable a este caso está con-tenida especialmente en el estatuto que regula el asegura-miento de las sentencias que puedan dictarse en los pleitos que se entablan en las cortes de Puerto Eico, (Estatutos revi-sados de Puerto Eico de 1902, p. 180), y en los preceptos del Código Civil revisado sobre la fianza legal y judicial. (Ar-tículos 1755, 1756 y 1757.)
La sección 4 de la ley sobre aseguramiento de sentencias, dice así:
“Si consta claramente en documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza. En cualquier otro caso, exigirá fianza para decretarlo. La fianza que al efecto se prestare, responderá de los daños y perjuicios que se cau-sen al demandado por consecuencia del aseguramiento.”
T la cláusula pertinente de la fianza prestada, expresa:
“Por tanto, nosotros, * * * libre y espontáneamente garan-tizamos mancomunada y solidariamente la obligación que por la pre-sente fianza lia contraído el demandante en diclio pleito, respondiendo de la suma de quinientos dollars, para atender a los daños y perjui-cios que puedan irrogarse al demandado Pedro J. Muriente, en el caso de resolverse en definitiva no haber lugar a fallar en dicho pleito en contra del demandado.”
Se trata, pues, de una fianza judicial, de naturaleza dis-tinta, por su origen, a la voluntaria o convencional que tuvo sin duda en mente la corte de distrito al pronunciar su sen-tencia. Véase Manresa, Código Civil, vol. 12, p. 368.
Y en las fianzas judiciales, de acuerdo con el precepto expreso de la ley, el fiador no puede pedir la excusión de los bienes del deudor principal, circunstancia que en realidad le coloca en la condición de un fiador obligado solidaria-mente con el deudor. Véanse el artículo 1157 del Código Civil *745revisado y los Comentarios de Falcon sobre el Código Civil, vol. 4, p. 405.
Comentando Manresa el artículo 1856 del Código Civil antiguo, igual en un-todo al 1757 del revisado, se expresa como sigue:
“El precepto consignado en este artículo ha sido objeto -de larga controversia entre los tratadistas, y aun sigue dando lugar a encon-tradas opiniones en cuanto a su fundamento ya su justificación.
“Refiriéndose al artículo 1923 del Código de Italia, idéntico en 'un todo al que examinamos, dice Rieci que en el derecho, y aun en la equidad, se buscará en vano una razón suficiente a justificar la diversidad de tratamiento que se observa en dicho artículo, añadiendo que en él no hizo otra cosa el legislador que mantener un uso intro-ducido ya en la práctica sin detenerse a investigar si dicho uso se presentaba o nó bien justificado.
“Otros autores censuran también esta disposición, fundándose para ello en que la fianza es siempre una obligación accesoria, depen-diente de una obligación principal a cargo de una tercera persona, que es la que está sujeta en primer término a su cumplimiento, y que así como el fiador dado por precepto de la ley o por decreto del juez tiene las mismas responsabilidades que el dado en fuerza de la convención, debiera tener los mismos derechos y los mismos recur-sos que éste, por cuyo motivo dicen no se concibe por qué razón ptieda invocar uno el beneficio de excusión y el otro no.
“Pero los que tal opinión sustentan olvidan, sin duda, la noto-ria diferencia que existe en cuanto al origen de una y otra de dichas clases de fianza; diferencia que por sí sola basta para hacer impo-sible el ejercicio o la utilización del beneficio indicado, aun sin nece-sidad de apelar a la razón que dan los partidarios de la limitación impuesta por nuestro Código de que deben ser más fuertes los vín-culos y mayores las seguridades en las obligaciones que se contraen en el caso de la fianza judicial que en las otras clases, en considera-ción a la índole especial de las obligaciones aseguradas con ella.
“Esa especialidad de los intereses y derechos que los tribunales están en el deber de garantir, aconseja, en éfecto, asegurar por todos los medios que no se demore ni dificulte el cumplimiento de la obli-gación de fianza, a fin de que,-desde luego, la haga efectiva el fiador sin esperarse a depurar si el principal obligado tiene o nó bienes con que responder en primer término, ni a dirigir el procedimiento contra ellos, por la razón ya indicada en otra ocasión, de que muchas más *746garantías y mayor seguridad ha de ofrecer el fiador que el fiado cuando no basta la solvabilidad de éste, según lo demuestra la necesidad im-puesta por la ley o por los tribunales para el aseguramiento de dichos intereses y derechos.” Manresa, Cód. Civil, vol. 12, pág.- 369.
Si se examina cuidadosamente el caso de Lowande v. Otero & Cía. et al., 14 D. P. R., 571, citado por el juez sentencia-dor, se verá que es contrario a la teoría sustentada por dicho juez y está en un todo conforme con la regla de que los fia-dores se obligan solidariamente con el deudor en la fianza que se presta para obtener el aseguramiento de la sentencia que pueda dictarse en un determinado pleito.
Siendo esto así, debiendo partirse de la base de que los fiadores Correa y Terrasa se obligaron solidariamente con el deudor Santos Gil de Lamadrid a pagar al demandante los perjuicios que pudiera ocasionarle el embargo de sus bienes decretado para asegurar la afectividad de la senten-cia que pudiera dictarse en el pleito seguido por Santos Gil de Lamadrid contra el -aquí demandante, pudo éste dirigir su acción contra el deudor y los fiadores simultáneamente o contra cualquiera de ellos. Véanse los artículos lili y 1723 del Código Civil revisado.
Examinemos’ el segundo fundamento. Piemos estudiado cuidadosamente la prueba y no comprendemos en verdad cómo pudo concluir, la corte sentenciadora que no se ocasio-naron perjuicios a consecuencia del embargo.
El demandante era dueño de un carro con cuatro muías. No sólo era dueño sino que' lo explotaba personalmente en la conducción de provisiones, obteniendo un beneficio líquido de setenticinco pesos mensuales, tomando como base la decla-ración menos favorable a los intereses del demandante. Si por virtud del embargo se sacaron del poder del demandante su carro y sus muías y se le obligó a suspender la explotación de su negocio ¿cómo es posible suponer siquiera que no se le ocasionaron perjuicios?
El artículo 1073 del Código Civil prescribe que la indem-nización de daños y perjuicios comprende no sólo el valor *747de la pérdida que liaya' sufrido, sino también el de la ganan-cia que haya dejado de obtener el acreedor.
¿No es lógico concluir que si no hubiera sido por el embargo, el demandante hubiera continuado explotando su nego-cio y ganando lo mismo que ganaba? A nuestro juicio lo es, y, por tanto, estimamos que puede y debe tomarse como base para calcular la ganancia dejada de obtener por el deman-dante, la obtenida anteriormente en un- período de tiempo igual, bajo idénticas circunstancias. . Desde el 25 de marzo en que se practicó el embargo hasta el 13 de julio en que se devolvieron el carro y las muías al demandante, transcu-rrieron tres meses y veinte días. Calculadas las ganancias a razón de 75 pesos mensuales, una mera operación aritmé-tica permite concluir que el demandante dejó de ganar 275 pesos, que tiene derecho a reclamar como la justa indemni-zación de los daños y perjuicios sufridos a consecuencia del embargo. También opinamos que tiene derecho a percibir el demandante la suma de 37 pesos veinte centavos que se vió obligado a satisfacer al marshal de la corte municipal por el depósito de las muías durante el tiempo que duró el embargo. En cuanto a los honorarios de abogado, como no se expresa con toda claridad los que se pagaron por virtud del embargo únicamente, no puede, ordenarse su reintegro.
Habiendo llegado a las anteriores conclusiones, procede, como es natural, la revocación de la sentencia. Ahora, bien ¿a quién debemos condenar directamente al pago de las su-mas indicadas ?
Como hemos visto, este pleito se tramitó primero en una corte municipal y ésta condenó a los demandados a pagar al demandante solamente la suma de $97.26 y no la de $547.20 reclamada en la demanda. Uno de los demandados no apeló. Tampoco apeló el demandante. Se limitó a hacerlo el deman-dado Terrasa. Sometido el caso a la corte de distrito, sólo intervinieron en el nuevo juicio el demandante y el deman-dado Terrasá. .La corte desestimó totalmente la demanda. Y apeló entonces el demandante para ante esta Corte Su-*748prema, notificando su escrito únicamente al demandado Te-rrasa.
¿Podía dictarse en la corte de distrito nna sentencia que empeorara la situación del demandado apelante? A nuestro juicio podía, porque por virtud de las apelaciones de las sen-tencias dictadas por las cortes municipales para ante las de distrito, el juicio se celebra de novo, no debiendo, en tal vir-tud, revocarse, confirmarse o modificarse la sentencia ape-lada, sino dictarse- otra nueva basada en las alegaciones y las pruebas hechas y practicadas en la corte" de apelación.
¿Era necesario notificar el escrito de apelación para ante esta Corte Suprema, al otro demandado ? • A nuestro jui-cio lo hubiera sido y el dejarlo de hacer hubiera servido de base para desestimar el recurso, a no tratarse como se trata en este caso, de deudores solidarios. La actitud del deman-dante al aceptar el nuevo juicio en la corte de distrito con-tendiendo solamente con uno de los deudores solidarios y al notificar a ese solo fiador su apelación, implica que esco-gió entenderse con él únicamente. En su consecuencia al dictar esta Corte Suprema la sentencia que debió haber pro-nunciado la corte de distrito, debe limitarse a condenar al demandado Terrasa. Este podrá establecer contra sus codeu-dores las reclamaciones que procedan de- acuerdó con la ley.
Debe revocarse la sentencia apelada y condenarse al de-mandado Terrasa a pagar al demandante la suma de tres-cientos doce pesos, veinte centavos, e intereses contados a partir de la fecha de la interposición de la demanda, sin especial condenación de costas.

Revocada la sentencia apelada y pronunciada otra condenando al demandado Gabriel Te-rrasa, sin costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.